Title: To George Washington from Richard Platt, 11 June 1783
From: Platt, Richard
To: Washington, George


                  
                     Sir,
                     Robinson’s June 11th 1783.
                  
                  I had the honor early in the Month of April, to address your Excellency, on the subject of visiting my Friends on Long Island, (from whom I have been absent seven years) requesting to return Via New York.
                  Unsuccessfull in that Application, I now beg leave to ask the same Indulgence I did then.  I have the Honor to be Your Excellency’s most Obedient and most humble Servant
                  
                     Richd Platt
                     
                  
               